The opinion of the court was delivered by
Kennedy, J.
The District Court in its charge to the jury, in this case, after noticing the grounds upon which the plaintiff’s counsel had contended for a recovery, and recapitulating some parts of the testimony, as well as suggesting the want of it to sustain the plaintiff’s claim, concluded by telling the jury that, “if then the law is as laid down b.y the court, the plaintiff has failed in making out his case and is not entitled to recover. ” This is complained of here as error, and it does appear to me too, not without reason. For it would rather seem from this part of the charge that if ai\y thing was submitted by the court to the jury, to be decided by them, it was the law, which the court itself ought to have decided; and that the facts of the case, which it was the peculiar province of the jury to have decided, without the controlling direction, of the court, were withdrawn from them.
It was the duty of the court to lay down the law to the jury, and although the court said “if the law is as laid down by the court,” thus seeming to imply a. doubt, whether it was so or not, the jury Were bound to receive the law from the court, and to'consider it as Correctly laid down, and we must presume that the jury did so. This form of submitting the law to the jury, where the court had laid it down correctly in their charge, would-not, therefore, I apprehend, be a sufficient ground for reversal. But here, the court *373Went further and told the jury that “the plaintiff has failed in making out his ease, and is not entitled to recover.” “Now this,” (as was said by this court in Jones v. Wildes, 8 Serg. & Rawle, 150,) “was a positive direction to find in a particular way at all events,and necessarily left nothing to the jury,” and therefore the judgment of the court below, was reversed.
If, however, as was’said in the case of Weidler v. The Farmer’s Bank of Lancaster, 11 Serg. & Rawle, 141, the state of the evidence and the facts in the cause had been such, that taking all to be true, the plaintiff would not have been entitled in law to recover, the judge of the District Court might have said as he did; because, then, the only question raised would have been one of law, which properly belonged to the court to determine.
But it appears, that among other things, parol evidence was given on the trial, of Herbach’s having made and filed objections to the sheriff’s Sale, under which the defendant claimed the land upon which the grain in dispute was grown; that Herbach was the tenant in possession of the land, at the time, and that under him Spangler, the plaintiff, had sown the land Upon the shares, and was to have one third of the grain, which was the part in dispute; that the defendant was told that the plaintiff was seeding the land at the time it was doing, and that afterwards the defendant agreed with Herbach,ihz.t if he would withdraw his objections to the sale, that he should continue in the possession of the land until the first of April following the sowing of the grain, and that Herbach acceded to this, and withdrew his' objections, upon which the sale was confirmed to Hummer, the defendant: and even previous to all this, some evidence was given of Hummer’s having been originally the owner of the land, that he sold it to Hoffman, and that Herbach came into the possession of it under Hoffman, and thus indirectly under Hummer himself. This evidence in some degree,to say the least of it, tended to prove that Herback, under whom the plaintiff cropped the land, and by his agreement was to have the grain in dispute, held the land quasi tenant to Hummer, the defendant, or by and with his consent, and that Herbaph was to have the way going crop, and the plaintiff, of course, his right, as a cropper, and it ought, therefore, to have been submitted to-Ahe jury, for their consideration, whether the facts seem so or not.
The judgment of the District Court is reversed and a venire de novo awarded.